DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 09/16/2021, in which, claim(s) 1-20 are pending. Claim(s) 10 and 20 are amended. No claim(s) are cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the non-final Office action on 06/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 10 and 20 have been considered. The objection of claim(s) 10 and 20 have been withdrawn in view of the amendment to claim.

Double Patenting Rejection:
Applicant’s remarks regarding double patenting rejection have been acknowledged. Although the conflicting claims are not identical, they are not patentably 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 11-14, filed 09/16/2021, regarding the U.S.C. 102 and 103 rejections of Claims 1-20 have been fully considered and are not persuasive.
Applicants argue that “The combination fails to teach or suggest, (e.g., claim 1)” and “Yasuda as shown below does not remedy the deficiencies of Sella as shown below to teach a core polynomial map as claimed…”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
 of copending Application 16/051,248.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application #: 16/051,226
Copending Application #: 16/051,248
Claim 1. A method, comprising: 

receiving a message to be signed as input data into a computer in accordance with protocols of a digital signature system; 
signing the message, using a processor on the computer implementing a trapdoor having a core polynomial map G involving three multivariate polynomial mapping functions R, T, and F as combined to form a triangle composition; and 
outputting a signature for the message, wherein one of the three multivariate polynomial mapping functions has degree 4 and two of the three multivariate polynomial mapping functions have degree 2. 
Claim 1. A method, comprising: 

receiving a plaintext message to be encrypted as input data into a computer in accordance with protocols of an asymmetric cryptography system; 

encrypting the plaintext message, using a processor on the computer and a public key comprising two components, each component presenting a polynomial mapping of at least degree 4; and 

outputting a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, each component having at least degree 4.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6, 10-12, and 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sella et al. (US 2013/0177151 A1) in view of Yasuda et al. (US 2015/0280914 A1) further in view of Domingo Gomez-Perez et al. ("Common composites of triangular polynomial systems and hash functions", 2016, "Journal of Symbolic Computation 72", pages 182-195).
Regarding Claim 1, Sella discloses A method, comprising: 
receiving a message to be signed as input data into a computer in accordance with protocols of a digital signature system ([0026], “To generate a digital signature over a message”, [0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”); 
signing the message, using a processor on the computer implementing a trapdoor having multivariate polynomial mapping functions ([0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”); and 
outputting a signature for the message ([0002], “compute an electronic signature over a given message”), 

a core polynomial map G involving three multivariate polynomial mapping functions R, T, and F; wherein one of the three multivariate polynomial mapping functions has degree 4 and two of the three multivariate polynomial mapping functions have degree 2 ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system (as disclosed by Sella) using a core polynomial map involving three multivariate polynomial mapping functions (as taught by Yasuda). The motivation/suggestion would have been to provide better security in a cloud environment.
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches three multivariate polynomial mapping functions as combined to form a triangle composition (page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty 

Regarding Claim 2, the combined teaching of Sella, Yasuda and Gomez-Perez teaches wherein the multivariate polynomial mapping function F comprises F(x1, . . . , xn) as an invertible multivariate polynomial mapping function of degree 4, the multivariate polynomial mapping function T comprises T(x1, . . . x2n) as a multivariate mapping function of degree 2, such that ((xn+1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn): T=T(x1, . . . , x2n), and the multivariate polynomial mapping function R comprises R(y1, . . . , yn) as a random multivariate polynomial mapping function of degree 2, wherein the core polynomial map G is defined as: (z1, . . . zn)=G(x1, . . . ,x2n)=F(x1, . . . ,xn)+R(T(x1, . . . ,x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)),
wherein the signing the message, using the processor on the computer implementing the trapdoor having the core polynomial map G involving three multivariate polynomial mapping functions R, T, and F as combined is to form the triangle composition and a dual-triangle composition to reduce a key size of the signature (Sella, [0026], Yasuda, [0010], Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition and a dual-triangle composition to reduce a key size).

Regarding Claims 6 and 16, the combined teaching of Sella, Yasuda and Gomez-Perez teaches wherein the multivariate polynomial map function of degree 4 comprises a random multivariate polynomial map function R(x1, . . . , xn), one multivariate polynomial mapping function of degree 2 comprises multivariate polynomial mapping function T(x1, . . . , x2n) such that (x1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn)=T(x1, . . . , x2n), and the other multivariate polynomial map of degree 2 comprises an invertible multivariate polynomial map function F(y1, . . . , yn), and wherein the triangle composition mechanism comprises a core polynomial map G: (z1, . . . ,zn)=G(x1, . . . ,x2n)=R(x1, . . . ,xn)+F(T(x1, . . . x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition).

Regarding Claim 10, the combined teaching of Sella, Yasuda and Gomez-Perez teaches The method of claim 1, as implemented in a cloud service, wherein R is random, the part Ro T is random and has no linear relationship with F, and wherein variables of F and variables of Ro T are non-linearly mixed together (Yasuda, [0018], “stores the encrypted text E(T) in a database of the cloud”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).


Regarding Claim 11, Sella discloses A computer program product as tangibly embodied on a non-transitory memory device wherein the non-transitory memory device comprises computer-readable instructions that define a trapdoor for an asymmetric cryptography system ([0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”, [0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”),
wherein the computer-readable instructions include signing a message, implementing the trapdoor including multivariate polynomial mapping functions ([0026], “To generate a digital signature over a message, a processor solves the first multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”),
Sella does not explicitly teach but Yasuda teaches
using a multivariate polynomial mapping function of degree 4 and two multivariate polynomial mapping functions each of degree 2; a core polynomial map involving at least three multivariate polynomial mapping functions; a first invertible linear transformation as an input function; a second invertible linear transformation as an output function ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before 
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches using a triangle composition mechanism; three multivariate polynomial mapping functions as combined to form a triangle composition (page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty of solving systems of polynomial equations.

Regarding Claim 12, the combined teaching of Sella, Yasuda and Gomez-Perez teaches the multivariate polynomial map function of degree 4 comprises an invertible multivariate polynomial map function F(x1, . . . , xn), one multivariate polynomial mapping function of degree 2 comprises a multivariate polynomial mapping function T(x1, . . . , x2n) such that (x1, . . . , x2n) can be solved given any (x1, . . . , xn) and (y1, . . . , yn)=T(x1, . . . , x2n), and the other multivariate polynomial map of degree 2 comprises a random multivariate polynomial map function R(y1, . . . , yn), and wherein the triangle composition mechanism comprises a core polynomial map G: (z1, . . . ,zn)=G(x1, . . . ,x2n)=F(x1, . . . ,xn)+R(T(x1, . . . x2n)) (Yasuda, [0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2), The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g)”, Gomez-Perez, page 183, 2. “Common composites of rational function systems”, page 184, 2.2 “Triangular polynomial systems” to form the triangle composition).

Regarding Claim 20, Sella discloses An apparatus, comprising: 
at least one processor; and a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptography system ([0002], “Public-key cryptographic techniques (i.e. asymmetric cryptography)”, [0007], “A processor digitally signs a message”, [0011], “cryptographic apparatus, including a memory”), the trapdoor comprising instructions tangibly embodied in the memory device to: 
receive a plaintext message to be signed as input data into a computer in accordance with protocols of digital signature system ([0026], “To generate a digital signature over a (plaintext) message”); 
signing the message, using a processor on the computer implementing a trapdoor having multivariate polynomial mapping functions ([0007], “A processor multivariate polynomial mapping using a vector of verification values extracted from the message and the known trapdoor”); and 
output a signature for the message ([0002], “compute an electronic signature over a given message”), 
Sella does not explicitly teach but Yasuda teaches
a core polynomial map G involving three multivariate polynomial mapping functions R, T, and F; wherein one of the three multivariate polynomial mapping functions has degree 4 and two of the three multivariate polynomial mapping functions have degree 2 ([0010], “a polynomial of degree n” (n=4), “three polynomials u, f, and g of degree n” (n=2)).
Sella and Yasuda are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system (as disclosed by Sella) using a core polynomial map involving three multivariate polynomial mapping functions (as taught by Yasuda). The motivation/suggestion would have been to provide better security in a cloud environment.
The combined teaching of Sella and Yasuda does not explicitly teach but Gomez-Perez teaches three multivariate polynomial mapping functions as combined to form selectively either a triangle or dual-triangle composition; wherein implementing includes dual-triangle composition where the roles of predetermined mapping functions are reversed from their roles in the triangle composition (page 183, 2. “Common composites of rational function systems”, page Triangular polynomial systems”).
Sella, Yasuda and Gomez-Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a asymmetric cryptographic system using a core polynomial map involving three multivariate polynomial mapping functions (as taught by the combined teaching of Sella and Yasuda) to form a triangle composition (as taught by Gomez-Perez). The motivation/suggestion would have been to increase the security based on the difficulty of solving systems of polynomial equations.

Allowable Subject Matter
Claims 3, 7, 13 and 17 are objected to as being dependent upon rejected base claims 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection issued in this office action against claims 1-20 of copending application 16/051,248 by filing a valid eTD.
Claims 3, 7, 13 and 17 are allowable over prior arts if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the limitations of the claims.
Claims 4-5, 8-9, 14-15 and 18-19 are allowable in view of their dependencies on claims 3, 7, 13 and 17.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497